           Case 1:18-cv-01551-ESH Document 167 Filed 06/08/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                            Plaintiffs,

                    v.                                   Civil Action No. 18-1551 (ESH)

  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                           Defendants.



                                                ORDER

          As discussed on the video- and tele-conference that took place today, June 8, 2020, it is

hereby:

          ORDERED that by June 10, 2020, defendant shall file updated information regarding the

current named plaintiffs (whether the named plaintiffs have been reinstated, the status of their

naturalization applications, if applicable, etc.); it is further

          ORDERED that by June 10, 2020, defendant shall provide plaintiffs’ counsel with

information regarding the breakdown of the 50 individuals whose names were sent to plaintiffs’

counsel because they will be receiving “Phase 2” letters due to their negative MSSDs. The

information provided to plaintiffs shall include any information regarding whether these

individuals did or did not respond to their initial MSSR notification letters, or whether letters

sent to them were deemed undeliverable; it is further

          ORDERED that by June 22, 2020, plaintiffs shall provide to defendant any updated

contact information for any of these 50 individuals who are scheduled to receive “Phase 2”

letters; it is further
          Case 1:18-cv-01551-ESH Document 167 Filed 06/08/20 Page 2 of 2



        ORDERED that defendant’s previously bi-weekly, now tri-weekly, status report

requirement (as required by Court Order in ECF Nos. 23, 162) is VACATED. Defendant shall

file one additional status report, in the same format as previously required, on July 27, 2020; and

it is further

        ORDERED that counsel for both parties shall next appear before the Court at a status

conference on Wednesday, August 5, at 2:00 p.m.




                                                     _______________________
                                                     ELLEN S. HUVELLE
                                                     United States District Judge

Date: June 8, 2020
